Writ of error brings for review judgment of conviction of the offense of larceny of seven hogs.
Defendant in the court below was found in possession of the hogs and immediately explained that he had bought the hogs. He claimed that he bought the hogs from one John Thornton. His testimony was corroborated by some six witnesses. He also established by numerous witnesses *Page 253 
that his reputation in the community where he lived for honesty and integrity was good.
When the defendant, found in possession of recently stolen property, gave a reasonable and credible explanation as to how he came into such possession, the burden was cast upon the State to prove that such explanation was untrue. Leslie v. State, 35 Fla. 171,  17 So. 555; Groom v. State, 83 Fla. 547, 92 So. 153.
Whether such explanation as is above referred to is a reasonable and credible one is a question for the jury to determine. Tucker v. State, 86 Fla. 36, 96 So. 10.
It is elementary that when the burden rests upon the State to prove any fact in a criminal prosecution it is required to prove that fact beyond every reasonable doubt.
We have carefully considered the record before us and we feel that proof of the guilt of the defendant is so unsatisfactory and that on the whole the jury was so largely required to resort to guesswork and suspicion as to who was and who was not speaking the truth that justice demands a reversal of the judgment and awarding a new trial.
The judgment reversed.
So ordered.
Reversed.
ELLIS, C.J., and TERRELL, J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment. *Page 254